UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2013 KEATING CAPITAL, INC. (Exact name of registrant as specified in its charter) Maryland 0-53504 26-2582882 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5arkway, Suite 1100 Greenwood Village, CO80111 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(720)889-0139 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Keating Capital, Inc. (the “Company”) will provide a letter to stockholders dated January 28, 2013, to review the Company’s investment thesis, strategy and focus.A copy of the letter to stockholders is attached as Exhibit 99.1 and is incorporated herein by this reference. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit No. Description Letter to Stockholders dated January 28, 2013 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 28, 2013 KEATING CAPITAL, INC. By: /s/ Timothy J. Keating Timothy J. Keating President and Chief Executive Officer 3
